Exhibit 10.1

 

COLLABORATION AGREEMENT

 

 

executed between

 

 

 

AINGURA IIoT, S.L.

 

on the one hand

 

 

and

 

 

IIOT-OXYS, Inc. on the other

 

 

 

 

March 18, 2020

 

 

 

 

 

   

 



 

BETWEEN

 

Of one hand,

 

Mr. lmanol Kapanaga, a Spanish national, of legal age, holding Spanish national
identity card number XXXXXXXXXXXX and domiciled for these purposes in San
Antolin, 3, 20870 - Elgoibar (Gipuzkoa).

 

 

 

And of the other part,

 

Mr. Clifford L. Emmons, a US national, of legal age, holding valid passport
number XXXXXXXXX and domiciled for these purposes in 24 Freedom Trail, Dennis,
MA 02638.

 

 

 

ACTING

 

Mr. lmanol Kapanaga for and on behalf of Aingura IloT, S.L. (hereinafter,
"AINGURA" or the "Company"), with registered office in Elgoibar (Gipuzkoa),
Barrio San Antolin, 3, holding tax.payer identification number XXXXXXXXXXXX. His
representative authority for this act is conferred on him in his capacity of
legal representative of the company.

 

Mr. Clifford L. Emmons for and on behalf of IIOT-OXYS, Inc. (hereinafter,
"OXYS"), with registered office in 705 Cambridge Street, Cambridge, MA 02141, a
Nevada, USA corporation, EIN #: XXXXXXXXXX. His representative authority for
this act is conferred on him in his capacity of legal representative of the
company.

 

For the purposes of this document, AINGURA and OXYS may be referred to jointly
as the "Parties" or as the "Party" where reference is made to each one of them
separately.

 

Both Parties, acting as stated above, mutually recognize each other's legal
capacity to enter into this agreement and therefore,

 



 

 

 

 

 



 1 

 



WITNESSETH

 

I.Whereas AINGURA is a corporation formed for an indefinite term, having as its
corporate purpose the design, manufacture and integration of advanced systems to
optimize industrial processes.

 

II.Whereas OXYS is a corporation formed for an indefinite term, having as its
corporate purpose providing Saas services of IloT and Al & ML Algorithms to
monitor infrastructure health and increase productivity of manufacturing
operations.

 

III. Whereas AINGURA is interested in improving its commercial and distribution
network for the promotion of its products and services in the United States of
America, and consequently, in cooperating with OXYS.

 

IV.Whereas OXYS has its own material, technical and organizational resources
which are suitable to exercise its activity in the United States of America,
possesses all the authorizations and licences required by the legislation in
force and is up to date in its tax and labour obligations. In addition, OXYS is
interested in (i) assuming the promotion of acts and transactions in trade for
and on behalf of the Company; and, subject to the execution of the relevant
individual agreements to be negotiated on a case by case basis between the
Parties, (ii) co-performing along with AINGURA the so-contracted common
projects, on the terms indicated below.

 

V.Now therefore, having reached a full understanding, the Parties, willingly and
of their own accord, have agreed to enter into this COLLABORATION AGREEMENT
(hereinafter, the "Agreement"), based on the foregoing recitals, subject to the
following

 

 

 

CLAUSES

 

 

 

ONE. -           SUBJECT-MATTER OF THE AGREEMENT

 

1.1AINGURA hereby appoints and authorizes OXYS to act as the sales network of
its services and products (hereinafter, the "Services and Products"), for the
price and under the sales conditions indicated by the Company directly or
indirectly for each case.

 

Consequently, OXYS shall promote the sale of the Services and Products for and
on behalf of AINGURA. OXYS shall send the Company the purchase queries it
receives from potential customers identified on Annex I, for their subsequent
study by AINGURA and to AINGURA potentially prepare offers and accept orders,
without assuming OXYS the risk involved in such transactions.

 

For the purposes of this Agreement, "promotion" shall mean those activities
aimed at encouraging third parties, customers or future customers, to purchase
the Company's Services and Products. These Services and Products, and the
Clients vis-a-vis wich they'll be promoted and, if so, performed on an exclusive
way, will be added to this Agreement as Annex I.

 

 



 2 

 

 

 

1.2Likewise, OXYS may execute the sales contracts for the Services and Products
for and on behalf of AINGURA with its actual customers (Takeda and Gill
Engineering), if mutually agreed by both Parties.

 

In particular, and in order to rule out doubts, " execute" shall mean the
conclusion by OXYS, for and on behalf of the Company, of said agreements with
third parties, as set forth in Clause Four herein.

 

1.3In addition, OXYS shall be authorized to take any steps it deems necessary
for the successful outcome of the transactions that it promotes or executes as
per Clause 1.2 above.

 

1.4Additionally, both Parties agree that, subject to the execution of the
relevant individual agreements to be negotiated on a case by case basis between
the Parties, they will co perform the so-contracted projects signed by AINGURA,
in which OXYS will be sub contractor, according to the allocation of tasks
agreed for each project in such individual agreements. For the avoidance of
doubt, the agreement to be executed with such project's client shall be executed
by AINGURA.

 

TWO. -           ENTRY INTO FORCE AND TERM OF THE AGREEMENT

 

2.1 This Agreement shall enter into force on the date of its execution and shall
have an initial term of one (1) year from the execution date, and will be
subject to the economic conditions established in Clause Four below.

 

Once said initial period has passed, the Agreement shall be considered
automatically extended for successive annual periods, unless either Party
notifies the other in writing of its express intention not to renew the
Agreement at least TWO (2) months prior to the date of termination of the
Agreement.

 

THREE. -           PROCESSING OF ORDERS AND TRANSACTIONS

 

3.1OXYS shall transmit queries regarding potential transactions of customers
from Annex I to AINGURA.

 

AINGURA shall be in charge of preparing, where applicable, the relevant offers
for the customer, including meeting with clients, with the collaboration of
OXYS.

 

OXYS shall compile when transferring the query to AINGURA sufficient information
regarding: (i) identification of the customer making the query, providing
information on the business creditworthiness of the same, (ii) configuration of
the Product / Services to be offered, (iii) the intended delivery date, as well
as (iv) any specific or individual circumstances that may be necessary to adapt
or personalize the Services and Products pursuant to the orders received by OXYS
from among the potential adaptation options.

 

Both Parties will jointly process offers, establish prices, apply discounts or
establish payment terms in relation to the Services and Products.

 

3.2AINGURA shall serve the Services and Products of the transactions promoted by
OXYS directly to the customers.

 

 



 3 

 

 

 

FOUR. -           EMUNERATION OF OXYS

 

4.1Stage One: Money in Advance

 

OXYS shall receive, before ten (I 0) calendar days after the signature of the
Agreement, an amount of FOURTY SIX THOUSAND AND FIVE HUNDRED US DOLLARS
(US$46,500) (hereinafter, the "Money in Advance"), quantity that is now the
remaining amount that OXYS will invoice to its actual clients (Gill Engineering
and TAKEDA).

 

Once OXYS receives this money from its actual clients, the amount will be
discounted from the remuneration of OXYS described on Clause 4.2. The exact
moment will be agreed between both Parties, within the duration of this
Agreement.

 

4.2Stage Two: Commission

 

OXYS' remuneration will consist of a commission (hereinafter, the "Commission")
for all the sales of the Services and Products made during the term of the
Agreement with customers from Annex I within the abovementioned territory.

 

4.2.1The Commission to which OXYS will be entitled for each sale concluded as
per above will be determined by applying fifteen percent (15%) of the net sale
price of the Services and Products sold, that is, the sale price once the taxes,
commercial discounts and technical works developed by OXYS on the contract have
been deducted.

 

4.2.2Payment of the Commission: The Commission shall be payable by the Company
to OXYS according to the payment plan executed with the customer and no later
than ten (10) calendar days from each payment made by the final customer, by
means of a bank transfer to the bank account indicated for this purpose by OXYS.

 

(i)The payment shall be subject to any events that may occur during the course
of the payment. Consequently, if the final customer does not comply, in whole or
in part, with its payment obligations with the Company, the Commission to be
received by OXYS shall be reduced in proportion to the amount not paid by the
final customer to the Company, the Company undertaking to make its best efforts
to obtain effective and full payment by the final customer. For sales of the
Services and Product concluded after the termination of the Agreement, OXYS
shall be entitled to a Commission if the sale is mainly due to the activity
performed by OXYS while the Agreement is in force, provided that such sale is
concluded within the one (I) year following the termination of said Agreement.

 

4.3Stage Three: Fees

 

For all the projects to be co-performed by the Parties according to the
individual agreements to be executed, as the case may be, during the term of the
Agreement, OXYS' remuneration will consist of a payment of a fee (hereinafter,
the "Fee") to be agreed on a case by case basis.

 

4.3.1AINGURA shall be the Party in charge of receiving the payments of all the
aforementioned projects executed under the Agreement.

 

 



 4 

 



4.3.2The invoicing to the Clients shall be carried out according to the
Milestones and amounts of the signed Contracts by AINGURA.

 

4.3.3The Fees to be invoiced by OXYS to AINGURA shall be VAT included (if any).

 

4.3.4OXYS is intended to Invoice to AINGURA once OXYS has completed their work
or milestone(s).

 

4.3.5AINGURA shall not be compelled to carry out any payment, and will not
accrue any delay interests, unless the work has been accepted by the Client and
it has previously received payment from them.

 

4.3.6If AINGURA receives an advance from the client at the beginning of the
project, OXYS will have the right to collect the proportional part of it,
according to its percentage of participation in the execution of the project.
This advance will be deducted from subsequent invoices.

 

4.3.7AINGURA will provide OXYS with an advance payment at the beginning of each
project, with the limit of:

 

(i)the amount of the participation of OXYS in the project;

 

(ii)a cumulative amount of$ 110,000.

 

The accumulated amount of said advance will be reduced by deducting from the
invoices of OXYS issued to AINGURA, in mutual agreement.

 

4.3.8Each member, according to its own input in the contracts, shall be
responsible for paying all taxes, duties and similar changes that may be levied
in connection with the performance of the services, and shall carry out all
necessary obligations towards the relevant fiscal authorities thereto.

 

FIVE. -          PERFORMANCE OF THE SERVICES AND PRODUCTS

 

5.1ASSIGNMENT OF SERVICES

 

5.1.1Both Parties shall be responsible for the performance of their respective
tasks agreed in the relevant individual agreements, according to the terms and
conditions agreed with the Client.

 

5.1.2The allocation of the works of each project will be done specifically on
each project, on the basis of this preliminary allocation performed by OXYS:
1T2020 75%, 2T2020 50%, 3T2020 35%, 4T2020 35% and 25% the rest of the duration
of the agreement.

 

5.1.3The performance of additional or complementary services shall be carried
out by that Party specially designated by mutual agreement.

 

5.2PERFORMANCE OF THE SERVICES

 

5.2.1The services agreed to be performed jointly under the relevant individual
agreements shall be performed in accordance to the terms and conditions agreed
with the Client, with the individual agreement(s) and with this Agreement. In
the event of inconsistency between the content of the agreements with the Client
and the individual agreement(s) or this Agreement, the agreements with the
Client shall prevail.

 

 

 



 5 

 



 

5.2.2In the event that it is deemed convenient, the Parties shall be entitled to
enter into any contract by means of which they subcontract the performance of
the services of which they are responsible for. In such a case, the Party shall
assume all the obligations and liabilities that regarding those services result
from the Contract with the client.

 

5.2.3Each of the Parties shall assign for the performance of the services in
relation to which it is responsible according to what it is stated in the
previous Clause, all the material and personnel means that are necessary or
convenient for the proper performance under the terms and conditions agreed with
the Client and in the individual agreements.

 

5.2.4In the event that a Party wants to subcontract all or part of the services
for which ,it 1s responsible, it shall obtain the prior consent of the other
Party. In such a case, the Party that has carried out the subcontracting shall
be responsible before the other Party for the control and supervision of the
subcontractor, and for the damages and prejudices derived from the performance
of the subcontractor.

 

SIX. -          NON-COMPETITION CLAUSE

 

6.1. Each Party undertakes to refrain from performing the professional activity
of promotion or sale of identical or similar and/or concurrent or competitive
goods or services to those of the other Party, in those Clients decided to be
treated on an exclusive way, i.e. the clients listed in Annex This restriction
shall be in full force and effect during the term of the Agreement, as well as
for one (1) year from the date of expiration or termination of the Agreement
with Clients having a contract in force with either of the Parties at the time
of expiration or termination.

 

6.2Either Party may pursue any client prospected but not having a contract in
force at the time of expiration or termination of the Agreement.

 

SEVEN. -           INTELLECTUAL PROPERTY RIGHTS AND DISTINCTIVE SIGNS

 

The Parties recognize and accept that the performance of OXYS activity entitles
it to use trademarks and distinctive signs such as brands, trade names, designs,
logos, forms of advertising and any other intellectual property rights held by
AINGURA.

 

In light of the above, while this Agreement is in force, the Company authorizes
OXYS, on a non exclusive and non-transferable basis limited to promoting the
obligations contained herein, to use said trademarks and distinctive signs at no
charge.

 

OXYS authorizes AINGURA to use its address as the commercial and postal address
of AINGURA while this agreement is in force. Both Parties expressly recognize
that OXYS has no rights whatsoever in AINGURA's trademarks and distinctive signs
and that it shall not acquire any rights arising from the promotion and
execution of the Services and Products. If one Party detects any violations of
the trademarks and distinctive signs for the other Party's of which it may
learn, it shall provide the other Party with all the support necessary or
required to stop or prevent future violations in relation to any right held by
the Party in intellectual property.

 

 



 6 

 

 

EIGHT. -           THE PARTIES' OBLIGATIONS

 

8.1OXYS Obligations

 

While this Agreement is in force, OXYS in the performance of its professional
activity shall act loyally and in good faith, safeguarding AINGURA 's interests
at all times.

 

In particular, OXYS shall:

 

(i)Act in mediating and promoting sales of the Services and Products, and co
perform, as the case may be, the projects agreed under the relevant individual
agreements.

 

(ii)The Parties will hold regular meetings with a view to analyzing matters such
as the status of the projects, customers and applications, new development or
market possibilities, etc.

 

In particular, OXYS shall regularly inform Mr. Rafael Ibeas (Managing Director
of AINGURA), to whom it shall send any information requested by the latter.

 

(iii)Handle the negotiations of the transactions entrusted to him diligently,
sending the orders placed to AINGURA for their acceptance, dispatch and
conclusion, as the case may be.

 

(iv)Provide the Company with any information he may have that is necessary for
the adequate monitoring of the acts or transactions, the promotion entrusted to
him hereunder and, in particular, any information regarding the solvency of the
third parties with which the transactions are pending.

 

(v)OXYS shall receive, on behalf of AINGURA any third-party claims regarding
defects or flaws in the quality or quantity of the Services and Products sold
and provided as a result of the transactions brought about, even if it has not
concluded same, and shall send such claims, as soon as it becomes aware of same,
to the Company, providing in such event full collaboration in the defense of the
Company's legitimate interests. If collaboration is required of OXYS, AINGURA
will pay upfront legal fees required.

 

(vi)Indemnification of OXYS. AINGURA hereby agrees to indemnify and hold
harmless OXYS and its present and future officers, directors, affiliates,
employees and agents ("Indemnified Persons") from and against any and all
claims, liabilities, losses and damages (or actions in respect thereof), in any
way related to or arising out of the performance by such Indemnified Person of
services under this Agreement that were performed following AINGURA's prior
written express consent, and to advance and reimburse each Indemnified Person on
a monthly basis for reasonable legal and other expenses incurred by it in
connection with or relating to investigating, preparing to defend, or defending
any actions, claims or other proceeding (including any investigation or inquiry)
arising in any manner out of or in connection with such Indemnified Person's
performance or non-performance under this Agreement (whether or not such
Indemnified Person is a named party in such proceedings) following AINGURA's
prior written express consent; provided, owever, that AINGURA shall not be
responsible under this section for any claims, liabilities, losses, damages, or
expenses to the extent that they are finally judicially determined to result
from actions taken by such Indemnified Person that constitute willful misconduct
or gross negligence.

 

 



 7 

 

  

(vi)Notify AINGURA, as soon as it learns of same, of any encroachment on,
imitation, act or conduct against the intellectual property rights inherent to
the Services and Products or to the Company, providing in such event, full
collaboration to legitimately defend the Company's interests.

 

(vii)Support AINGURA in the acceptance and collection of invoices to customers
under this Agreement and, if necessary, to withhold the goods in relation to any
order in respect of which the price has not been paid.

 

(viii)Keep AINGURA regularly informed of the existence of potential customers
and the situation of the market in which the Services and Products are sold.
OXYS may keep the Company and the customers in contact directly.

 

(ix)Inform the Company of any unforeseen circumstances beyond the control of the
Parties that prevent, in whole or in part, effective compliance with the
obligations assumed pursuant to the Agreement.

 

(x)Execute a confidentiality agreement under the clauses, terms and conditions
to be established by both Parties.

 

8.2Obligations of the Company

 

In its relations with OXYS, the Company must act loyally and in good faith. In
particular, AINGURA shall:

 

(i)Make available to OXYS, sufficiently in advance and in an appropriate amount,
all the documentation and information necessary to perform its activities and,
in particular, the catalogs, price guidelines depending on the model and
accessories and other technical information necessary to perform its activities
in the context of this Agreement as instructed by the Company.

 

(ii)Pay the Money in Advance, the Commission and the Fees agreed in the terms
established in Clause Four above.

 

(iii)Keep OXYS regularly informed of the satisfactory conclusion and, where
applicable, of the sales transactions promoted by OXYS.

 

(iv)Be responsible for any matters and activities that may occur after the sales
such as the installation of the Services and Products and provision of services
during and after the warranty period.

 

(v)Where applicable, offer training and commercial or technical defense programs
in relation to the projects to be co-performed, as the case may be, together
with OXYS.

 

 

 

 



 8 

 



 

NINE. -           CONFIDENTIALITY AND BUSINESS SECRETS

 

9.1The Parties undertake from today and indefinitely following expiration or
termination of this Agreement for any reason, not to disclose or use for their
own or a third party's benefit, directly or indirectly, any commercial,
technical or financial information that is not public or confidential, of which
they may have learned as a result of the performance of this Agreement.

 

9.2In particular, any information or documentation exchange between both Parties
in the course of this Agreement shall be used exclusively for promoting and
selling the Services and Products in performance of this Agreement. Any other
use, unless authorized in writing beforehand by the other Party, shall not be
permitted and shall entail a serious contractual breach of this Agreement.

 

TEN. -           ASSIGNMENT AND OUTSOURCING

 

OXYS may not assign or transfer to third parties the contractual position
arising from this Agreement, or the rights and obligations hereunder, without
the other Party's prior written consent.

 

The rights conferred on OXYS pursuant to this Agreement are personal,
indivisible and nontransferable.

 

ELEVEN. -          PERSONAL DATA

 

11. l Both OXYS and AINGURA undertake to keep all the information to which they
have access pursuant to this Agreement completely confidential and to only
supply it to personnel belonged to both companies. In particular, both OXYS and
AINGURA undertake not to use the personal data obtained from the other Party or
those which they have accessed, for purposes other than those set out herein and
not to disclose such data, not even for storage purposes to other persons.

 

11.2Likewise, both OXYS and AINGURA state that they have the necessary and
appropriate technical and organizational measures to guarantee the security of
the personal data to which they have access as a result of its relationship with
the Company and avoid their alteration, loss, processing or unauthorized access.

 

11.3Once the contractual relationship has ended, both OXYS and AINGURA undertake
to return the processed personal data to the other Party and to destroy all
copies of such data in its possession.

 

TWELVE.-       EARLY TERMINATION

 

Notwithstanding the provisions of Clause Two, this Agreement shall be terminated
in advance at any time in the following cases:

 

(i)Due to the special relationship on which this Agreement is based, if OXYS
does not act in good faith or acts negligently or without caution in relation to
the interests of AINGURA.

 

(ii)Due to a mutual agreement in writing by the Parties.

 

 

 

 



 9 

 

 

 

(iii)Due to prior notice of termination in writing by any of the Parties, based
on a serious breach of any of the obligations acquired by the other Party
hereunder, without prejudice to the right of the nonbreaching Party to choose to
continue with the Agreement and require the other Party to comply in full with
its obligations, providing indemnification, in both cases, for the damage and
loss caused by such breach and payment of interest.

 

In such an event, the breaching Party shall have thirty (30) calendar days to
remedy the situation. If following this term, in the opinion of the nonbreaching
Party, the breaching Party has not put a stop to its conduct or remedied the
cause of the breach, the nonbreaching Party shall be entitled to bring any
action to which it may be entitled to pursuant to law.

 

(iv)Due to the effective cessation of OXYS activity.

 

(v)Failure of AINGURA to make timely payments to OXYS as outlined in this
Agreement.

 

THIRTEEN. -          EFFECTS OF EXPIRATION OR TERMINATION OF THE AGREEMENT

 

The expiration or termination of this Agreement, for any reason and at any time,
shall have the following effects:

 

13.1The rights and obligations of the Parties generated before that date shall
not be affected.

 

13.2The Clauses of this Agreement that are applicable despite its expiration or
termination, shall continue in force and shall be observed by both Parties.

 

13.3OXYS shall return within a term of fifteen (15) calendar days all of the
catalogs, material and technical and commercial information provided by the
Company or even that generated by OXYS in relation to the same.

 

FOURTEEN. - NOTICES

 

Unless stipulated otherwise, all important notices must be in writing. The
Parties establish as their addresses for notification purposes the addresses
first above written. Both Parties may change their address by sending a written
communication in this regard to the other Party.

 

FIFTEEN.-       APPLICABLE LAW

 

This Agreement shall be governed by and interpreted according to its own terms
and the legislation ofthe Kingdom of Spain.

 

SIXTEEN. -           DISPUTE RESOLUTION

 

All disputes arising out of or in connection with the present Agreement shall be
settled under the Rules of Arbitration of the International Chamber of Commerce
(ICC) by one (1) arbitrator appointed in accordance with the said Rules. The
place of arbitration shall be New York (NY, USA) and the language of arbitration
shall be English. The arbitration award shall be final and binding upon both
Parties

 

SEVENTEEN. -           INSURANCES

 

 

 

 



 10 

 

 

 

Each Party shall hire and maintain an insurance policy against the risks, and
for the coverage, as specified in the signed individual contracts, as the case
may be.

 

EIGHTEEN. -           FINAL PROVISIONS

 

18.1 This Agreement and its Annex constitute all the agreements entered into by
the Parties in relation to the subject-matter of the Agreement and supersede any
other verbal or written agreements existing to date which the Parties deem
concluded and satisfied.

 

18.2No modification or amendment to this Agreement shall be valid unless made in
writing and signed by each Party.

 

18.3The Annex forms part of this Agreement and any modification thereof shall
also be agreed in writing and signed by both Parties.

 

18.4The headings of the clauses of this Agreement have been inserted for ease of
reference.

 

18.5Should all or any part of any of the clauses of this Agreement be held null
and void or invalid only that clause or portion thereof shall be affected
thereby. The Agreement shall otherwise continue to be valid and shall be
construed as if the null and void or invalid clause or portion thereof did not
exist. For such purposes, only the null and void or invalid provision of the
Agreement shall be rendered invalid, and no other portion or provision of this
Agreement shall be rendered void or invalid, or impaired or affected as a
result, unless deletion of the provision would result in such a material change
so as to affect the entire Agreement.

 

18.6The waiver by either Party to request exact compliance with the terms of
this Agreement shall not constitute, under any circumstances, a waiver of the
rights to which that Party is entitled hereunder.

 

In witness whereof the Parties have signed this Agreement and its Annex in two
(2) counterparts, as one and the same agreement in the place and on the date
first above written.

 

 

/s/ Imanol Kapanaga

For and on behalf of

AINGURA IIOT, S.L.

Mr. Imanol Kapanaga

 

 

 

/s/ Clifford L. Emmons

For and on behalf of

IIOT-OXYS, Inc.

Mr. Clifford L. Emmons

 

 



 11 

 